DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-5 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to recite that images are changed based upon the tacking path which includes past movement, linear project path with an uncertainty cone, future movement, speed, angular speed, and angular velocity.  Yet only at [0030] is such listed without explaining how such is done, what types of sensors are necessary to collect data and how such is used to calculate the tracking path based upon such image data.  While such appears to be a contemplated capability of the system, the specification does not show applicant had possession of the claimed subject matter. Here the claimed invention is not disclosed in any way to show an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998).
	The claim as recited set forth that a function that in some way the system will “determine a tracking path” to include a linear path, linear projected path with an uncertainty cone, a projected path of future movement, speed, angular speed and an angular vector in order to change and project images.  No where in the specification does it disclose how such data is used to calculate or determine any particular projected image.  While it is stated that such data “may also additionally include” such a list of considerations.  Nowhere are they independently or in combination discuss how any particular projected image is changed with respect to the data.   

Claim Rejections - 35 USC § 103
Claim 1-3, 8-12, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meigs et al. 8,771,094 Vaioli 2013/0324272 in view of McKirdy 2013/0032634.	
As set forth in the previous office action; 
“As to claims 1-3, 7, 11, 16 and 18-21, Meigs is considered to show bowling enhancement system comprising a mobile wireless A over the at least one bowling lane and configured to generate image data of the at least one bowling lane or discuss a plurality of projectors arranged over the at least one bowling lane and configured to generate a set of projected images onto the at least. Vaioli teaches a bowling enhancement system for at least one bowling lane with at least one image sensor in a tracking camera 415 arranged over the at least one bowling lane and configured to generate image data or “information” of the at least one bowling lane as shown at [0053] and a plurality of projectors arranged over a plurality of lanes in his video projection system 10 and configured to generate a set of projected images onto the at least one bowling lane.   The enhancement system of Vaioli is capable of determining a tracking path of a bowling ball traveling on the at least one bowling lane based upon the image data of the at least one bowling lane as describe at his paragraph [0053] and selectively change the set of projected images based upon the tracking path of the bowling ball and the selected game characteristics considered to be the taught triggering event for a desired special effect. To have combined such cameras and projectors with an enhancement system such as Meigs would have been obvious in order to be able to add special effects associated with events in the game.  
While the projector of Vaioli is capable of projecting a pairing token onto the at least one bowling lane adjacent a foul line one bowling lane, he does not appear to disclose implementing such a function. However from McKirdy it is taught that such barcodes (his fig. 7) can be a “projected mage” [0115].  Where Megis shows using pairing tokens 51 unique for each bowling lane, as called for by new claim 21 and to authenticate and establish communications with the mobile device, McKirdy teaches in the alternative to printing such codes on a ticket or display, such can be projected on to the environment.  As such, to have used the projectors of Vaioli to project a pairing token onto the at least one bowling lane would have been obvious to make it easier to connect and control the system as taught by McKirdy. 
In Megis, his  local server 130 coupled his means for producing and displaying his QR code for a plurality of lanes in his ticket 50 or CRT 32 and capable of authenticating the pairing token as required by claims 1, 8, 9 and 15.  To have alternatively displayed the QR code via the projection system known in enhanced bowling systems such as Vaioli and suggested by McKirdy would have been obvious in order to allow a player to interface with the QR code in a known alternative way.  Such combining of prior art elements according to known methods to yield predictable results of allowing person to connect and interface with a bowling system has been found a prima facie case of obviousness under KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claims 10 and 17 the projector suggested by Vaioli shown in fig. 1 is considered to be adjacent a foul line 15 meeting the limitations of the claim.
Claims 2, 12 and 19 is considered taught by fig. 7 of McKirdy.”

 	With respect to independent claims 1, 11 and 18, claim 1 is taken here to represent how the art applies to the limitations recited in the claims.
  	The claimed invention is a combination of two technologies in the art.  The first relates to interactive bowling using sensors to sense ball position and events in the game to produce and audio visual effects in a bowling environment.
Outside the art of bowling is the art of QR codes and pairing tokens to gain access and control of systems generally using a mobile wireless device.
Bowling systems are known that have projectors to display projected effects onto a bowling lane.  Such systems are known to be controlled by a central computer that controls multiple lanes in a bowling center.


QR mobile devices and the image sensor generally known to be contained in the camera and applications that control it are known applied technologies for gaining access and control of systems, generally via and “app”. QR codes are known to link to a “cloud platform” generally considered to be a website on the internet. Most broadly the best known example of such “cloud computing” is a mobile app that is commonly known.  Here a “cloud platform” as recited in the claim is a mobile app.  Mobile apps configured to generate a pairing token to be printed or displayed to a user.  Once a user has been authenticated by a QR code and established a connection, a user may interact with prompts as desired by the application.  
With respect to the control of bowling lanes in general using a cloud platform, Meigs shows receiving such lane control with a mobile device at his S101 in fig. 10A having an image sensor in its camera and user interface menus S201 for selecting game characteristics such a game “themes” (col. 2, ln. 4). He shows a user may have control over “displays” or “specify entertainment features such as graphics or graphic animations in response to the occurrence of a particular bowling event” (col. 2, ln. 42) or any “lane operations commands” (col. 8, ln. 65). Hence the use of such codes in combination with bowling systems is not new.  
However, Meigs’s system does not have projected images and does not appear to include any sensors or projectors, only discusses printing his QR code (col. 5, ln. 53) or displaying it on the counsel as shown in fig. 5B, and does not have the ability to use image data to determine a tracking path of a ball and change projected images based upon the tracking path and selected game characteristics. 
With respect to the projection of the QR code, we see from McKirdy that it is known to project such to a user in a system such as that of Meigs at [0115] that one, “might be able to scan a projected image of a barcode that is displayed via a projector”.  As such it is not new to provide a QR code as a projected image.  With respect to the claimed location on an approach of the lane, such is considered an obvious matter of choice that has not been shown to be critical as long as the QR code is projected in a convenient place to be viewed and scanned.  Here the placement of the projected QR does not change the operation of the device. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As to other known types of bowling systems, those using the image data and projectors are known as taught by Vaioli.  The claims have been amended to “tracking path of a bowlig ball” to be more than a single location. Broadly, Vaioli teaches tracking the movement of objects such as the bowling ball to determine a triggering event [0053].  He discloses that such projected images can “follow the ball path down the lane” [0079] and “history of the ball paths” [0083], which is considered to meet at least the claimed limitation of “known past movement of the bowling ball”. Where the claim calls for determining a tracking path in the open language of “comprising’, the applied at need only suggest one.  
While not applied here, it is worthy of mentioning and noting that “tracking” of the bowling ball in general is further seen at [0019] of Bovino 2015/0297976 where in interactive bowling experiences the “speed and tracking of a bowling ball” are used to create projections. 
With respect to the plurality of game characteristic, the open language of the claim only requires a single listed characteristic to be shown or fairly taught.  Vaioli taches allowing the creation of pictures on the lane [0071] and indicia to interactive environments [0074].

Claim 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meigs et al. 8,771,094 Vaioli 2013/0324272 in view of Mc Kirdy 2013/0032634 and further in view of Lys et al. 7,598,684 as set forth in the previous office action. 

Conclusion
Applicant's arguments filed 6/7/22 and 4/21/22 have been fully considered but they are not persuasive. 
 	To the 6/7/22 remarks no response is deemed necessary. 
	On 4/21/22 applicant discusses the general nature of his invention in section I without discussing any particular limitation in view of the art.  The summary is noted and no further response is deemed necessary. 
	In section II, Applicant submits the that the claims distinguish over the applied art based upon the added recitations with respect to the “tracking path”.  As set forth in the above ground for rejection, basing projected images on the tracking of a bowling ball is considered fairly taught in at least one of the contemplated sets of image data. 
With respect to the plurality of game characteristic, the open language of the claim only requires a single listed characteristic to be shown or fairly taught.  Vaioli taches allowing the creation of pictures on the lane [0071] and indicia to interactive environments [0074] as set forth in the above grounds for rejection.  As such, this limitation is not considered to distinguish over what is considered fairly taught by the combination of applied art. 
The projection of the pairing token behind a foul line as now recited in the claim is would have been obvious as set forth above in the grounds for rejection.  While applicant argues that such is a more convenient location, here we must presume skill on the part of those practicing in the art and would not consider placing the pairing token in a place where it would be inconvenient.  True one could have placed the pairing token just after the foul line on the bowling alley itself.  However, no obvious advantage or disadvantage of either design selection is taught.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711